Citation Nr: 9901210	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel








INTRODUCTION

The veteran had recognized guerilla service from May 1943 to 
January 1946.  The veteran and appellant were married from 
January 1941 until the veterans death.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death.  

The appellant raised a claim for accrued benefits.  This is 
referred to the RO.  


FINDING OF FACT

The claim for service connection for the cause of the 
veterans death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant filed a formal application for service 
connection for the cause of the veterans death in May 1996.  
The appellant contends that the veterans service-connected 
psychiatric disorder caused or contributed to his death.  

The veteran filed an original application for VA compensation 
benefits in December 1948.  The veteran claimed service 
connection for paralysis, which he contended began during 
active service.  

The veterans service medical records show he was admitted in 
April 1945 with a complaint of headache.  The report notes a 
history of malaria but no other serious illness.  The 
diagnosis was malaria.  

In June 1949, the RO granted service connection for residuals 
of malaria and assigned a noncompensable rating, effective 
October 7, 1948.  The RO denied service connection for 
paralysis.  

The veteran filed another application for service connection 
for paralysis in September 1950.  An affidavit for Philippine 
army personnel, signed by the veteran in January 1946, 
indicated he was hospitalized from June to August 1945 for 
paralysis of half of his body.  The veteran reported no other 
wounds or illnesses incurred during service.  A May 1951 
statement from a civilian physician notes that this physician 
treated the veteran from July to August 1945 for paralysis of 
the right half of the body.  The physician stated that the 
veterans symptoms later improved.  

The veteran underwent a VA compensation examination in March 
1952.  The veteran related a history of inservice treatment 
for paralysis as well as a current complaint of paralysis 
manifested by double vision, poor hearing, difficulty with 
speech, chest pain with physical activity and weakness.  
Physical examination of the digestive system was normal.  
Based on physical and psychiatric examinations and laboratory 
and diagnostic studies, the diagnoses were psychoneurosis, 
hysterical reaction, manifested by weakness and hypoesthesia 
of the right side of the body, defective hearing, defective 
vision and ascariasis.  

In May 1952, the RO granted service connection for 
psychoneurosis, hysterical reaction, manifested by weakness 
and hypoesthesia of the right side of the body.  The RO 
assigned a 10 percent rating, effective July 13, 1951.  The 
RO denied service connection for defective hearing, defective 
vision and ascariasis.

The veteran underwent numerous VA and private medical 
examinations, including periods of hospitalization, from 
September 1955 through August 1970.  Many of these medical 
records pertain to evaluation and assessment of the veterans 
service-connected psychiatric disorder.  The reported 
diagnoses included symptoms secondary to paralysis of the 
right half of the body, hemiplegia, psychoneurosis, chronic 
conversion reaction without psychosis, defective hearing and 
vision, paresis of the right upper and lower extremities and 
right lower facial area, residuals of cerebral infarction due 
to thrombosis, conversion reaction manifested by right 
hemipareses and dissociative reaction manifested by a 
psychogenic delirious state.  Physical examination of the 
digestive system in 1967 was normal.  These records show the 
veteran did not complain of gastrointestinal (GI) symptoms 
during that time.  

The veteran underwent VA neurological and neuropsychiatric 
examinations in September 1970 because of his continued and 
increased physical complaints.  The neurologist could not 
objectively demonstrate residuals of right hemiparesis and 
concluded that if this was a real physical condition it must 
be very mild.  

The psychiatrist concluded that the veteran was manifesting 
psychotic behavior, diagnosed as schizophrenic reaction, and 
opined that this was a maturation of the veterans service-
connected psychoneurosis.  The psychiatrist also concluded 
that the veteran was mentally incompetent at that time.  

The veteran was hospitalized from January to March 1971 for 
observation and evaluation in order to obtain a definitive 
diagnosis for his physical complaints.  Neurological 
examination showed no clear evidence of residuals of a prior 
cerebral vascular accident (CVA) and the impression was 
conversion reaction.  During the hospitalization the veteran 
underwent numerous laboratory, radiographic and other 
diagnostic studies.  A routine stool examination showed 
Trichuris ova and the final diagnoses included Trichuriasis 
of the colon.  The report notes that the evaluation by the VA 
staff was chronic brain syndrome associated with circulatory 
disorder with psychotic reaction, based on a history of CVA 
and a mental condition since three years earlier.  

The veteran was again hospitalized from April to May 1971.  
Routine laboratory studies, including stool examination, and 
radiographic examinations were normal.  The final diagnoses 
were chronic brain syndrome associated with circulatory 
disorder with psychotic reaction, left cerebral hemisphere 
lesion probably an old infarction and right hemiparesis.  

The evidence includes a July 1972 VA medical opinion, which 
was based on a review of the claims folder.  The VA physician 
concluded that there was no basis to consider incorrect the 
diagnoses reported during the prior hospitalization.  The VA 
physician opined that the evidence did not support the 
presence of an acquired psychiatric disorder during service 
and it appeared that the veteran had an organic neurological 
disorder that was related to his diagnoses.  

The Board referred the claims folder for evaluation and 
assessment by two independent medical examiners.  In an 
August 1972 statement, a professor of neurology concluded 
that the veterans primary disability was mental functioning.  
The neurologist opined that this was not an organic 
neurological disturbance but rather an affective psychosis or 
severe neurotic behavior pattern.  The neurologist concluded 
that the veteran had no organic neurologic disability but 
rather an affective disorder, namely schizophrenia.  In an 
October 1972 statement, a professor of psychiatry opined that 
there were four possible diagnoses but the evidence was not 
adequate to determine the correct diagnosis.  

In a December 1972 decision, the Board held that the evidence 
showed a causal relationship between the veterans right-
sided weakness and mental impairment and his service-
connected disability.  In January 1973, the RO granted a 100 
percent rating for the service-connected psychoneurosis, 
effective August 27, 1970.  The RO also found the veteran 
incompetent, effective September 29, 1970.  

VA neuropsychiatric examination reports in December 1973 and 
June 1976 list a diagnosis of schizophrenic reaction, 
undifferentiated type, and indicated the veteran remained 
mentally incompetent.  

In May 1987, the RO issued a proposed administrative decision 
to recommend forfeiture of VA benefits due to fraud.  The RO 
received information that the veteran had been exaggerating 
his physical and psychiatric symptomatology in order to 
obtain and maintain the 100 percent rating for his service-
connected psychiatric disorder.  The RO referred the veteran 
for current examinations.  

The veteran was hospitalized from September to October 1987 
for the purpose of observation and examination.  The records 
show the veteran underwent physical and neurological 
examinations as well as laboratory testing and diagnostic 
studies.  



The veteran did not report a history of GI symptoms.  The 
diagnoses were organic brain syndrome (OBS) with neurotic 
overlay but without psychosis, personality disorder, 
bronchitis, left cerebral hemisphere lesion probably of 
infarction, right hemiparesis and arteriosclerotic heart 
disease (ASHD).  

Two VA neuropsychiatric examinations were performed in March 
1988.  One VA psychiatrist stated that the examination 
disclosed no evidence or manifestation of a neuropsychiatric 
disorder.  The diagnosis was right hemiparesis, residual of 
post CVA, and no neuropsychiatric disorder found on 
examination.  The second VA psychiatrist diagnosed OBS with 
circulatory disorder and neurotic overlay.  That psychiatrist 
found no evidence of a psychosis.  Both VA psychiatrists 
stated that the veteran was competent.   

In October 1988, the RO reduced the veterans disability 
evaluation for service-connected psychoneurosis to 10 
percent, effective January 1, 1989.  

The evidence includes several reports of hospitalization, 
which are dated from November 1988 to August 1990.  The 
veteran was initially admitted for treatment of chronic 
schizophrenia.  The veteran did not report GI problems and 
physical examinations did not disclose any GI disorder.  The 
May 1989 discharge summary shows diagnoses of OBS, chronic 
bronchitis and left bundle block branch.  In September 1989, 
the RO awarded a temporary total rating for the May 1989 
hospitalization period.  

A November 1989 medical certificate shows the veteran was 
hospitalized and treated that month for chronic schizophrenic 
psychosis and senile dementia.  An October 1990 medical 
certificate shows the veteran was again hospitalized and 
treated in August 1990 for chronic schizophrenic psychosis 
and senile dementia.

The veteran underwent a VA compensation examination in 
November 1990.  The veteran did not complain of GI problems 
and physical examination of the digestive system showed 
normoactive bowel sounds.  The reported diagnosis was 
psychoneurotic reaction.   

The evidence shows the veteran was hospitalized from April to 
May 1994 for observation and examination.  The veteran did 
not report GI problems and the final summary did not include 
a diagnosis of a GI disorder.  The final diagnoses were 
organic mental disorder, multi-infarct, mild dementia, non-
psychotic, and an old CVA secondary to ischemia infarct, left 
cerebral hemisphere and right hemiparesis.  A VA physician 
reviewed the report of hospitalization and diagnosed organic 
mental disorder, multi-infarct, and mild non-psychotic 
dementia.  In October 1994, the RO awarded a temporary total 
rating for this hospitalization period.  

The evidence includes an April 1995 medical certificate, 
which notes the veteran was receiving medical care and 
treatment for psychosis with insomnia, disorientation, 
destructive tendencies, inappropriate modes, hallucinations 
and delusions, and chronic brain syndrome with right 
hemiparesis secondary to CVA.  There was no diagnosis of a GI 
disorder.  

The veteran underwent a VA mental disorders examination in 
June 1995.  The veteran related his physical and functional 
difficulties but he did not complain of GI problems.  The 
reported diagnosis was chronic schizophrenia.  The physician 
opined that the veterans behavioral symptoms and mental 
changes preceded his CVA and therefore his mental disorder 
was of a functional nature, which was only aggravated by the 
CVA.  The physician opined that the prior hospital admissions 
showed cognitive deterioration that was different from a 
psychoneurotic disorder.  The physician concluded that the 
veterans symptoms of psychosis and cognitive deterioration 
suggested a continuum of a chronic schizophrenic process from 
the 1940s, which was later aggravated by a CVA.  

The veteran was admitted to a private medical facility on 
January [redacted], 1996 with an admission diagnosis of AGE, 
presumably acute gastroenteritis, with severe DHN, 
presumably dehydration.  The records show the veteran 
presented with a two-day history of loose bowel movements and 
a history of body weakness, which began a few hours prior to 
admission.  The examiner recorded a positive history of 
peptic ulcer disease with bleeding noted by blackish stools.  
Examination showed the abdomen was flat, soft and nontender, 
and the bowel sounds were hyperactive.  The veteran was 
conscious and coherent but he was weak and pale in 
appearance.  The assessment was fluid volume deficit with a 
related irritation in the gastric mucosa secondary to acute 
gastroenteritis with some dehydration.  The veteran was 
treated with fluids.  The examiner also noted that the 
veteran was anemic.  The veteran died on the following day.  
The final diagnosis was hypovolemic shock secondary to upper 
GI bleeding.  

The death certificate shows the veteran died on January [redacted], 
1996.  The death certificate identified the immediate cause 
of death as hypovolemic shock and the antecedent cause of 
death as upper GI bleeding.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year such as peptic ulcer 
disease, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition, which is proximately due 
to, or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for a certain disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellants 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Analysis

The issue of whether the hypovolemic shock or upper GI 
bleeding, listed as the immediate and antecedent causes of 
the veterans death, was caused by military service or is 
secondary to a service-connected disability involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the appellant has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although she is competent to testify as to 
observable symptoms, she is not competent to provide evidence 
or opinion that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

In the instant case, the evidence shows that the veteran died 
as an immediate result of hypovolemic shock.  The evidence 
also shows that the antecedent cause of the hypovolemic shock 
was upper GI bleeding.  The veteran was not service-connected 
for any GI disorder during his lifetime.  

The evidence of record shows that the veteran never filed a 
claim for service connection for a GI disability or otherwise 
contended that he had GI symptomatology that was service-
related.  The service medical records do not show a medical 
diagnosis of any GI disorder.  The April 1945 admission 
records show he complained of headache and was diagnosed with 
malaria, but they also note that the veteran had no other 
serious illness at that time.  The January 1946 affidavit for 
Philippine army personnel, completed and signed by the 
veteran at the time of separation, does not contain 
complaints of GI problems.  The veteran indicated that he was 
hospitalized for paralysis of half of his body in 1945, but 
he denied other illnesses incurred during service.  The 
civilian physician, who submitted the May 1951 statement, did 
not report that he had treated the veteran for a GI disorder 
at the time he treated the veteran in 1945 for complete 
paralysis of the right half of the body.  The Board finds 
that the veteran was not diagnosed with any GI disorder 
during active service.  

The evidence shows the veteran was not diagnosed with a 
presumptive GI disorder such as peptic ulcer disease during 
his initial post-service year.  In fact, the veteran 
complained of symptoms, including double vision, poor 
hearing, difficulty with speech, chest pain with physical 
activity and weakness, during the March 1952 VA examination, 
but he did not report a history of GI symptomatology.  
Physical examination of the digestive system at that time was 
normal.  Physical examination of the digestive system in 1967 
was also normal.  While a routine stool examination during 
the 1971 hospitalization showed Trichuris ova, repeat testing 
approximately one month later was normal.  In addition, 
subsequent physical examinations of the digestive system in 
1988 and 1990 were normal and did not disclose a GI disorder.  

The initial post-service medical evidence showing a history 
of peptic ulcer disease is the January 1996 medical records 
showing admission for AGE, presumably acute 
gastroenteritis, with severe DHN, presumably 
dehydration.  

The examiner noted a positive history of peptic ulcer 
disease, but this was based on medical history reported to 
the examiner and not based on independent x-ray examination 
or GI study.  In addition, the examiner did not state that 
peptic ulcer disease had caused the veterans acute 
gastroenteritis or otherwise relate any of the veterans GI 
problems to active service or secondary to his service-
connected disabilities.  The issue whether there was such a 
causal relationship is a medical question, which necessitates 
a qualified medical opinion.  The issue whether the veterans 
service-connected psychoneurosis or any impairment in health 
attributable to this service-connected disability contributed 
to the veterans death is also an issue that requires a 
qualified medical opinion.  The appellant is not qualified to 
render such an opinion.  

The death certificate shows that the veterans immediate 
cause of death was hypovolemic shock due to upper GI 
bleeding.  The veteran had no adjudicated service-connected 
GI disabilities prior to his death.  In addition, the 
appellant has not presented or identified competent medical 
evidence, which demonstrates that a service-connected 
disability was the immediate cause or a contributing factor 
in the veterans death.  Without evidence of inservice 
occurrence and evidence of causal nexus, the appellants 
claim cannot be well grounded.  

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the impossibility of the appellants claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veterans death.



The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant filed a claim for burial benefits in March 
1996.  In April 1996, the RO notified the appellant that her 
claim for burial benefits was allowed in the amount of two 
hundred and twenty-five dollars ($225.00).  The RO notified 
the appellant that this represented the maximum applicable 
expense rate.  

In May 1996, the appellant filed a Notice of Disagreement on 
this issue.  The RO did not issue the appellant a Statement 
of the Case on this issue.  

When a Notice of Disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case, unless the matter is resolved by 
granting the benefits sought on appeal or the Notice of 
Disagreement is withdrawn by the appellant or his or her 
representative.  38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. § 19.26 (1998).  

The claim for burial benefits is remanded to the RO for the 
following development:

1.  The RO should provide the appellant a 
Statement of the Case on the issue of 
entitlement to burial benefits. 

2.  If the appellant wishes to pursue 
this issue and she timely perfects her 
appeal, the RO should ensure that all 
necessary development is completed in 
accordance with the duty to assist under 
38 U.S.C.A. § 5107(b).  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
